DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2010/124899 to Canonico (as evidenced by the machine translation of the priority document ITMI20090730A1) in view of WO-2009/092922 to Dieudonne and US Pub No. 2011/0004997 to Hale.
Regarding Claims 1-9 and 15-16
Canonico discloses a carrier layer comprising a woven monofilament fabric (Canonico, page 2, lines 15-16) and an electrospun membrane arranged on the carrier, which necessarily results in fibers lying one above the other, forming a pore structure (Id., page 2, lines 17-19). Canonico teaches that the layers are bonded together (Id., Page 2, lines 22-25. See also page 9, line 24 to page 10, line 3). Canonico also discloses a plasma coating applied to the woven monofilament fabric carrier layer (Id., Page 10, lines 4-7). As noted, the plasma is disclosed for the purpose of improving adhesion.  Canonico discloses that the carrier layer is fixedly connected to the membrane (Id., page 10, lines 1-3). Canonico teaches that the membrane is arranged between two carrier layers (Id., page 2, line 32, claim 5). Canonico teaches that the membrane prevents passage of particles having a size of 1-2 microns which requires a pores size of less than 1.0 microns, overlapping the claimed range of 0.10 to 1 micron (Id., page 14, lines 20-22). Canonico teaches that the composite structure can be formed as a barrier against the penetration of microorganisms (Id.). Canonico teaches that the air permeability is at least 10 l/m2*s (Id., fig. 5). 
Canonico does not disclose a plasma coating applied to the electrospun membrane layer. However, Dieudonne teaches a method for modifying the surface of a membrane by plasma treatment (Dieudonne, abstract). The method imparts water-repellent properties to said membrane, which can be a woven fabric (Id., page 4, lines 14-16), the membrane is treated with a plasma of a precursor compound selected from a hydrocarbon gas, a fluorocarbon gas, mixtures thereof, a fluorocarbon liquid. The membrane can be used also as a filter (Id., line 10 page 1). The plasma process may be provided according to the PECVD method (Id., line 9 page. 4). Dieudonne teaches that the plasma coating is formed from a material with hydrophobic and/or oleophobic properties and may be of the claimed compounds such as fluoroacrylates (Id., page 3, lines 3-6, page 6, lines 25-30, page 8, line 15, page 10, line 6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Canonico and to apply a plasma coating to the electrospun membrane as taught by Dieudonne, motivated to add a plasma coating to the electrospun membrane layer to impart hydrophobic properties in a well-known manner according to a well-known technique, and with an expectation of success. 
Canonico teaches that the fabric composite is useful in applications such as filtering means or media, for filtering liquid and air; protective and barrier fabric materials (in sanitary, military, cloth article applications and so on) (Canonico, page 7) but does not disclose a seam provided at a surrounding edge of the protective vent, wherein the seam frames the protective vent. However, Hale teaches a bedding product comprising a core and a vent component which allows airflow into and out of the interior space (Hale, abstract). Hale teaches that the vent component comprises a seam formed by welding which provides a secure attachment to prevent removal of the vent either by accidental or intentional tampering (Id., paragraphs [0027]-[0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the fabric composite of Canonico and to include a seam component as taught by Hale, motivated by the desire to form a conventional composite fabric filtering means which is securely fastened to a functional substrate to fully practice the invention of Canonico and its applications. 
Regarding Claim 9
Regarding the limitations of the product being a bedding product, this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. Applicant argues the term “synthetic single thread” does not meet the limitation of monofilament, and in fact can include multifilament fibers. Examiner respectfully disagrees. As set forth in the letter sent by Jeff Goehring on August 1, 2022, filed on November 1, 2022, the term “synthetic single thread” is intended to mean monofilament. The term used in the priority application is “monofilo sintetico” which directly translates to synthetic monofilament, this term was translated for the WIPO document as the synonymous, though potentially less precise term of “synthetic single thread.” Applicant points to Purchas et al., for support of their interpretation of the phrase, however there does not appear to be any mention of “single thread” within the cited section. Purchas in fact appears to support Examiners position by stating that a woven fabric formed of monofilaments is commonly referred to as a mesh (Purchas, page 35). The WIPO translation states “a synthetic single-thread plain mesh” which, in view of Purchas, contextualizes the term “single-thread.” Therefore, Canonico teaches a woven synthetic monofilament fabric.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786